Citation Nr: 1732628	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder ("PTSD"). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from March 1970 through September 1971. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the March 2011 rating decision granted the Veteran entitlement to service connection for PTSD, and assigned a 50 percent disability evaluation effective March 17, 2009.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge, via a video conference hearing.  A transcript of this hearing has been reviewed and associated with the claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board observes that the July 2016 Supplemental Statement of the Case ("SSOC") references medical evidence which is not presently within the Veteran's claims file.  Specifically, the SSOC lists "VAMC treatment records, dated September 2009 to January 2016" as evidence that was considered by the AOJ in their most recent denial.  Presently, the Veteran's claims file includes VA treatment records dated only through July 2012.  See VVA File.  Furthermore, a review of the claims file shows the AOJ has not attempted to or made any request for VA treatment records since August 2015.  See CAPRI Request.  Therefore, if the AOJ does indeed have updated VA treatment records for the Veteran, dated through January 2016, they were not associated with the claims file.

The Board observes that the AOJ has previously made this same error.  For example, in the March 2011 rating decision, the AOJ cited to several pieces of evidence, including written correspondence submitted by the Veteran, as evidence it considered.  However, a review of the file indicates that the evidence was not properly associated with the Veteran's file, and was later resubmitted by the Veteran's prior representative.  The Board additionally notes that evidence previously submitted by the Veteran, including medical records and personal statements, was not properly uploaded into the Veteran's claims file.  Notably, there is correspondence from the Veteran's previous representative which referenced attached medical evidence that was not associated with the Veteran's claims file.  See e.g. September 16, 2010 and February 28, 2011 Correspondence.  Therefore, the Board requests that the AOJ ensure that all evidence referenced in both the March 2011 rating decision and July 2016 SSOC are properly uploaded into the Veteran's claims file.  

In addition to missing evidence, the Board finds a remand is required to obtain updated VA treatment records.  During his April 2017 hearing, the Veteran testified that he receives counseling from the Conroe, Texas outpatient clinic, a VA medical facility.  The Veteran testified he was seen at this facility, for mental health counseling, within the last six months.  The records of these recent appointments are relevant to the Veteran's appeal for an increased disability evaluation, and thus must be obtained by the AOJ.  

The Board also notes that the Veteran submitted a review of his medical treatment from an unknown appointment in August 2015.  See October 2015 Correspondence.  This medical appointment was from the Houston VA Medical Center ("VAMC").  During his April 2017 hearing, the Veteran testified he receives treatment at both the Conroe, Texas outpatient clinic and the Houston VAMC.  However, to date, the AOJ has only requested medical records from the Conroe, Texas outpatient clinic.  Therefore, a remand is required to obtain medical records from the Houston VAMC.  

VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, a remand is required to obtain updated treatment records from the Conroe, Texas outpatient clinic and to obtain all of the Veteran's medical records from the Houston VAMC.

The Board further finds that a remand is required to obtain an adequate medical opinion as to the severity of the Veteran's PTSD.  The Veteran was most recently afforded a VA psychological examination in September 2015; however, the Board finds that the examination and opinion provided are not adequate for ratings purposes.  Most significantly, the Board finds the medical opinion provided by the September 2015 examiner is internally inconsistent.  Based upon this single encounter with the Veteran, and without reviewing his medical records, the examiner opined the Veteran did not have a diagnosed PTSD disability.  However, the examiner did report that the Veteran had more than one diagnosed psychological disability, but he did not state what these were.  Additionally, despite concluding there was no PTSD disability, the examiner reported the Veteran exhibited symptoms of PTSD, but that he was "unsure" of which symptoms were clinically attributable to PTSD versus some other unknown psychological disability.  

In addition to being internally inconsistent, the Board finds that the September 2015 examination is inadequate for ratings purposes.  During the mental status portion of the examination, the examiner did not identify or report any clinical findings.  Rather, significant portions of the mental status examination were left blank, including the section for behavioral observations.  The examiner additionally failed to list the subjective symptoms reported by the Veteran.  By failing to provide his clinical observations of the Veteran during the mental status examination, and by failing to report and consider the Veteran's lay symptomatology, the Board finds this September 2015 medical opinion to be of little probative value.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003) (holding a VA medical examiner's conclusions are of "questionable probative value" when the VA examiner fails to consider certain relevant information).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should review the evidence listed in the March 2011 rating decision and the July 2016 SSOC and ensure that all documents cited are presently contained within the Veteran's claims file.  

If the AOJ determines that certain documents are missing, the Veteran and his representative should be notified and given the opportunity to provide any records they may have.  

2.  Second the AOJ should obtain all the Veteran's medical records from the Houston VAMC and updated treatment records from the Conroe, Texas outpatient clinic, and associate these records with the Veteran's claims folder.  

The AOJ should contact the Veteran for any necessary clarification.

3.  After the above development has been completed and all additional records have been associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA psychological examination, to determine the current severity and symptomatology of his service-connected PTSD disability.  It is imperative that the record be made available to the examiner for review in connection with the examination.  All indicated tests should be performed and the examiner is asked to provide details of his findings, including clinical observations of the Veteran's behavior and observed symptomatology.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA psychiatric examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA psychiatric examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim on appeal.  If the benefit sought is not granted, issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



